Exhibit 10.1 AMENDMENT NO. 2 to EMPLOYMENT AGREEMENT T HIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “ Amendment ”) is dated as of June 16, 2015, by and between Hancock Fabrics, Inc., a Delaware corporation (the “ Co mpany ”), and Steven R. Morgan (the “ Executive ”). WHEREAS , the Executive is currently employed by the Company as its President and Chief Executive Officer pursuant to that certain Employment Agreement, dated as of November 7, 2011 and subsequently amended as of July 21, 2014 (the “ Employment A greemen t”); and WHEREAS , the Company and the Executive desire to amend the Agreement to extend the term of the Agreement as provided herein so that the end of the term coincides with the end of the Company’s 2018 fiscal year. NOW, THEREFORE , the parties agree as follows: 1.Section 2 of the Agreement is hereby amended and restated to read in its entirety as follows: “2.
